EXHIBIT 10.1
 


 
 
 


 
REGULATION S STOCK PURCHASE AGREEMENT
 
Dated November 15, 2009
 
For
 
PIMI AGRO CLEANTECH, INC.
 
 COMMON STOCK
 

--------------------------------------------------------------------------------


 
 

 
 
TABLE OF CONTENTS


 
Page
    ARTICLE I.  PURCHASE, SALE AND TERMS OF SHARES
2
1.1.
The Investment
2
1.2.
Payment of Purchase Price; Closing
2
1.3
Purchase Obligation
2
1.4
Representations by the Purchaser
2
1.5
Termination
5
ARTICLE II.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
The Company represents and warrants as follows:    6
2.1.
Organization and Standing of the Company
6
2.2.
Corporate Action
6
2.3.
Governmental Approvals
6
2.4.
Litigation
6
2.5.
Compliance with Other Instruments
7
2.6.
Title to Assets; Intellectual Property Rights
7
2.7.
Taxes
8
2.8.
Disclosure
8
2.9.
Brokers or Finders
8
2.10.
Capitalization; Status of Capital Stock
8
2.11.
SEC Reports
9
2.12.
Books and Records
9
2.13.
Refusal of Registration
9
2.14.
Registration Rights
9
ARTICLE III.  MISCELLANEOUS
10
3.1.
No Waiver; Cumulative Remedies
10
3.2.
Amendments; Waivers and Consents
10
3.3.
Addresses for Notices
10
3.4.
Costs; Expenses and Taxes
10
3.5.
Effectiveness; Binding Effect; Assignment
10
3.6.
Survival of Representations and Warranties
10
3.7.
Prior Agreements
11
3.8.
Severability
11
3.9.
Governing Law; Venue
11
3.10.
Headings
11
3.11.
Counterparts
11
3.12.
Further Assurances
12

 
 
 
2

--------------------------------------------------------------------------------


 
Regulation S Stock Purchase Agreement, dated as of November 10, 2009 between
PIMI AGRO CLEANTECH INC., a Delaware corporation having offices at 269 South
Beverly Drive suite 1091 Beverly Hills California 90212 USA (the “Company”), and
________________ I.D. No. _______________, an Israeli citizen, the registered
address of which is ___________________________ (the “Purchaser”).
 
ARTICLE   I.
 
PURCHASE, SALE AND TERMS OF SHARES
 
1.1.           The Investment
 
The Company agrees to issue and sell to the Purchaser in an offshore transaction
negotiated outside the U.S. and to be consummated and closed outside the U.S.
and, in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, and subject to
Section 1.3 herein, the Purchaser agrees to purchase from the Company up to
______________ shares (the “Shares”) of the Company’s Common Stock at a per
share purchase price of $1.35 (the “Purchase Price”) (collectively, the
“Investment”).


1.2.           Payment of Purchase Price; Closing
The transaction will be closed in Israel, and the Purchaser will pay the
Purchase Price by certified bank check or wire transfer of immediately available
funds upon closing of the transaction (the “Closing Date”). The Company shall
deliver to Purchaser the share certificate(s) within 20 calendar days of the
Closing Date.
   

1.3           Purchase Obligation
The Purchaser agrees and obligates to purchase the Shares until November 15,
2009.

 
1.4           Representations by the Purchaser
The Purchaser makes the following representations and warranties to the Company:
 
(a)           Access to Information.  The Purchaser, in making the decision to
purchase the Shares, has relied solely upon independent investigations made by
it and/or its representatives, if any.  The Purchaser and/or its representatives
during the course of this transaction, and prior to the purchase of any Shares,
has had the opportunity to ask questions of and receive answers from the
management of the Company concerning the terms and conditions of the offering of
the Shares and to receive any additional information, documents, records and
books relative to its business, assets, financial condition, results of
operations and liabilities (contingent or otherwise) of the Company.
 
(b)           Sophistication and Knowledge. The Purchaser and/or its
representatives has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the Shares.  The Purchaser is not relying on the
Company with respect to the tax and other economic considerations of an
investment in the Shares, and the Purchaser has relied on the advice of, or has
consulted with, only the Purchaser's own advisor(s). The Purchaser represents
that it has not been organized for the purpose of acquiring the Shares.
 
3

--------------------------------------------------------------------------------


 
(c)           Lack of Liquidity.  The Purchaser acknowledges that the purchase
of the Shares involves a high degree of risk and further acknowledges that it
can bear the economic risk of the purchase of the Shares, including the total
loss of its investment.  The Purchaser has no present need for liquidity in
connection with its purchase of the Shares.
 
(d)           No Public Solicitation.  The Purchaser is not subscribing for the
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Purchaser in connection with investments in securities generally.  Neither the
company nor the Purchaser has engaged in any ‘Directed Selling Efforts in the
U.S.’ as defined in Regulation S promulgated by the SEC under U.S. securities
laws.
 
(e)           Authority.  The Purchaser has full right and power to enter into
and perform pursuant to this Agreement and make an investment in the Company,
and this Agreement constitutes the Purchaser’s valid and legally binding
obligation, enforceable in accordance with its terms. The Purchaser is
authorized and otherwise duly qualified to purchase and hold the Shares and to
enter into this Agreement
 
(f)           Regulation S Exemption.  The Purchaser understands that the Shares
are being offered and sold to it in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Purchaser to acquire the Shares.  In this regard, the Purchaser
represents, warrants and agrees that:
 
(i)           The Purchaser is not a U.S. Person (as defined below) and is not
an affiliate (as defined in Rule 501(b) under the Securities Act) of the
Company.  A U.S. Person means any one of the following:
 
(A) 
Any U.S. Citizen

 
(B) 
Any natural person resident in the United States of America;

 
(C) 
any partnership or corporation organized or incorporated under the laws of the
United States of America;

 
(D) 
any estate of which any executor or administrator is a U.S. person;

 
(E) 
any trust of which any trustee is a U.S. person;

 
(F) 
any agency or branch of a foreign entity located in the United States of
America;

 
4

--------------------------------------------------------------------------------


 
(G) 
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
(H) 
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 
(I) 
any partnership or corporation if:

 
(1)           organized or incorporated under the laws of any foreign
jurisdiction; and
 
(2)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.
 
(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Purchaser was outside of the United States.
 
 
(iii)           The Purchaser will not, during the period commencing on the date
of issuance of the Shares and ending on the date as may be permitted by
Regulation S or other applicable securities law (the “Restricted Period”),
offer, sell, pledge or otherwise transfer the shares in the United States, or to
a U.S. Person for the account or benefit of a U.S. Person, or otherwise in a
manner that is not in compliance with Regulation S.
 
 
(iv)           The Purchaser will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption there from and,
in accordance with all applicable state and foreign securities laws.
 
 
(v)           The Purchaser has not in any jurisdiction, engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.
 
 
(vi)           Neither the Purchaser nor or any person acting on its behalf has
engaged, nor will engage, in any directed selling efforts to U.S. Citizens with
respect to the Shares and the Purchaser and any person acting on its behalf have
complied and will comply with the “offering restrictions” ” requirements of
Regulation S under the Securities Act.
 
 
5

--------------------------------------------------------------------------------


(vii)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.
 
 
(viii)           Neither the Purchaser nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
Purchaser agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.
 
(ix)           Each certificate representing the Shares shall be endorsed with
the following legends:
 


(A)           “THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”
 
(B)           “TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES
ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
(C)           Any other legend required to be placed thereon by applicable
federal or state securities laws.
 
 
(x)           The Purchaser consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Shares set forth in this Section
1.4.
 
1.6           Termination            Either Party may terminate the agreement at
any time by providing a 10-business day written notification and sending it via
registered post to the registered address of the counter-party.


 
6

--------------------------------------------------------------------------------


ARTICLE II.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
 
The Company represents and warrants as follows:
 
2.1.           Organization and Standing of the Company
The Company is a duly organized and validly existing corporation in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority for the ownership and operation of its properties and for
the carrying on of its business as now conducted and as now proposed to be
conducted and to execute and deliver this Agreement and other instruments,
agreements and documents contemplated herein (together with this Agreement, the
“Transaction Documents”), to issue, sell and deliver the Shares and to perform
its other obligations pursuant hereto.  The Company is duly licensed or
qualified and in good standing as a foreign corporation authorized to do
business in all jurisdictions wherein the character of the property owned or
leased or the nature of the activities conducted by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not have a material adverse effect on the business, operations or
financial condition of the Company.


2.2.           Corporate Action
The Transaction Documents have been duly authorized, executed and delivered by
the Company and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms.  The Shares have been duly authorized.  The issuance, sale and delivery
of the Shares have been duly authorized by all required corporate action on the
part of the Company.  The Shares, when issued and paid for in accordance with
the Transaction Documents, will be validly issued, fully paid and
non-assessable, with no personal liability attaching to the ownership thereof
and will be free and clear of all liens, charges, restrictions, claims and
encumbrances imposed by or through the Company, except as expressly set forth in
the Transaction Documents.
 
2.3.           Governmental Approvals
 
No authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, for the offer, issue, sale, execution or delivery of the Shares, or
for the performance by the Company of its obligations under the Transaction
Documents except for any filings required by applicable securities laws.
 
2.4.           Litigation
 
Except as set forth on Schedule 2.4, there is no litigation or governmental
proceeding or investigation pending or, to the knowledge of the Company,
threatened against the Company affecting any of its properties or assets, nor,
to the best knowledge of the Company, has there occurred any event or does there
exist any condition on the basis of which any litigation, proceeding or
investigation might properly be instituted.  The Company is not in default with
respect to any order, writ, injunction, decree, ruling or decision of any court,
commission, board or other government agency, which such default might have a
material adverse effect on the business, assets, liabilities, operations,
Intellectual Property Rights, (as defined hereinafter) management or financial
condition of the Company.  There are no actions or proceedings pending or, to
the Company’s knowledge, threatened (or any basis therefore known to the
Company) against the Company which might result, either in any case or in the
aggregate, in any material adverse change in the business, operations,
Intellectual Property Rights, affairs or financial condition of the Company or
in any of its properties or assets, or which might call into question the
validity of any of the Transaction Documents, any of the Shares, or any action
taken or to be taken pursuant hereto or thereto.
 
7

--------------------------------------------------------------------------------


2.5.           Compliance with Other Instruments
 
The Company is in compliance in all respects with its Certificate of
Incorporation and Bylaws, each as amended and/or restated to date, and in all
respects with the material terms and provisions of all mortgages, indentures,
leases, agreements and other instruments by which it is bound or to which it or
any of its properties or assets are subject.  The Company is in compliance in
all material respects with all judgments, decrees, governmental orders, laws,
statutes, rules or regulations by which it is bound or to which it or any of its
properties or assets are subject.  Neither the execution and delivery of the
Transaction Documents nor the issuance of the Shares, nor the consummation or
performance of any transaction contemplated hereby or thereby, has constituted
or resulted in or will constitute or result in a default or violation of, create
a conflict with, trigger any “change of control” or other right of any Person
under, or require any consent, waiver, release or approval under or with respect
to, any term or provision of any of the foregoing documents, instruments,
judgments, agreements, decrees, orders, statutes, rules and regulations.
 
2.6.           Title to Assets; Intellectual Property Rights
 
 
(a)           The Company has good and marketable title in fee to such of its
fixed assets as are real property, and good and merchantable title to all of its
other assets, now carried on its books, free of any mortgages, pledges, charges,
liens, security interests or other encumbrances.  The Company enjoys peaceful
and undisturbed possession under all leases under which it is operating, and all
said leases are valid and subsisting and in full force and effect.
 
(b)           The Company owns or has a valid right to use patents, patent
applications, patent right, trade secrets, confidential business information,
formula, processes, laboratory notebooks, algorithms, copyrights, mask works,
claims of infringement against third parties, licenses, permits, license rights,
contract rights with employees, consultants and third parties, trademarks,
trademark rights, inventions and discoveries, and all other intellectual
property, including, without limitation, all other such rights generally
classified as intangible, intellectual property assets in accordance with GAAP
(collectively the, “Intellectual Property Rights”) being used to conduct its
business as now operated and as now proposed by the Company to be operated and
to the best of the Company’s knowledge, the conduct of its business as now
operated and as now proposed to be operated does not and will not conflict with
or infringe upon the Intellectual Property Rights of others.  To the best of the
Company’s knowledge, no claim is pending or threatened against the Company
and/or its officers, employees and consultants to the effect that any such
Intellectual Property Right owned or licensed by the Company, or which the
Company otherwise has the right to use, is invalid or unenforceable by the
Company.
 
(c)           The Company has taken all reasonable measures to protect and
preserve the security, confidentiality and value of its Intellectual Property
Rights, including its trade secrets and other confidential information.  The
Company is and will be the exclusive owner of all right, title and interest in
its Intellectual Property Rights as purported to be owned by the Company, and
such Intellectual Property Rights are valid and in full force and effect.  The
Company has not received notice of and, to the best of the Company’s knowledge
there are no claims that the Company’s Intellectual Property Rights or the use
or ownership thereof by the Company infringes, violates or conflicts with any
such right of any third party.
 
8

--------------------------------------------------------------------------------


 
2.7.           Taxes
 
Except as set forth on Schedule 2.7, the Company has accurately prepared and
timely filed all federal, state and other tax returns required by law to be
filed by it, has paid or made provision for the payment of all taxes shown to be
due and all additional assessments, and adequate provisions have been made and
are reflected in the Company’s financial statements for all current taxes and
other charges to which the Company is subject and which are not currently due
and payable.
 
2.8.           Disclosure
 
There is no fact within the knowledge of the Company or any of its executive
officers which has not been disclosed herein or in writing by them to the
Purchaser and which materially adversely affects, or in the future in their
opinion may, insofar as they can now foresee, materially adversely affect the
business, operations, properties, Intellectual Property Rights, assets or
condition, financial or other, of the Company.  Without limiting the foregoing,
the Company has no knowledge that there exists, or there is pending or planned,
any patent, invention, device, application or principle or any statute, rule,
law, regulation, standard or code which would materially adversely affect the
business, operations, Intellectual Property Rights, affairs or financial
condition of the Company.
 
2.9.           Brokers or Finders
 
No Person has or will have, as a result of the transactions contemplated by this
Agreement, any right, interest or valid claim against or upon the Purchaser for
any commission, fee or other compensation as a finder or broker because of any
act or omission by the Company or its respective agents.


      2.10.                   Capitalization; Status of Capital Stock
 
As of the date hereof, the Company had a total authorized capitalization
consisting of 30,000,000 shares of Common Stock, $0.01 par value.  As of April
30, 2009, 6,313,589 shares of Common Stock were issued and outstanding.  All the
outstanding shares of capital stock of the Company have been duly authorized,
and are validly issued, fully paid and non-assessable. None of the Company’s
outstanding securities or authorized capital stock or the Shares is subject to
any rights of redemption, repurchase, rights of first refusal, preemptive rights
or other similar rights, whether contractual, statutory or otherwise, for the
benefit of the Company, any stockholder, or any other Person.  There are no
restrictions on the transfer of shares of capital stock of the Company other
than those imposed by relevant federal and state securities laws and as
otherwise contemplated by this Agreement.  There are no agreements,
understandings, trusts or other collaborative arrangements or understandings
concerning the voting or transfer of the capital stock of the Company to which
the Company is a party. The Company does not have outstanding, and has no
obligation to grant or issue, any “phantom stock” or other right measured by the
profits, revenues or results of operations of the Company or any portion
thereof; or any similar rights.
 
2.11.           SEC Reports
 
The Company is in the process of registering shares on behalf of certain selling
shareholders on Form S-1 (the “Registration Statement”) with the United States
Securities and Exchange Commission (“SEC”). Upon the effectuation of the
“Registration Statement”, which is subject to approval from the SEC, the Company
will be subject to certain reporting requirements promulgated under the
Securities Act of 1933, as amended, and the rules and regulations of the SEC.
 
2.12.           Books and Records
 
The books of account, ledgers, order books, records and documents of the Company
accurately and completely reflect all material information relating to the
business of the Company, the location and collection of its assets, and the
nature of all transactions giving rise to the obligations or accounts receivable
of the Company.


2.13.           Refusal of Registration
 
The parties hereby acknowledge and agree that the Company shall be required, as
a term of this contract, to refuse to register any transfer of the shares not
made in accordance with the provisions of Regulation S, or pursuant to
Registration, or another exemption from registration under the Securities Act.


2.14.           Registration Rights
 
Purchaser is not granted any registration rights in connection with this
Agreement or the issuance of the Shares hereunder.


9

--------------------------------------------------------------------------------


 
ARTICLE  III.
 
 
MISCELLANEOUS
 
 
3.1.           No Waiver; Cumulative Remedies
 
No failure or delay on the part of any party to this Agreement in exercising any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.  The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
 
3.2.           Amendments; Waivers and Consents
 
Any provision in the Agreement to the contrary notwithstanding, and except as
hereinafter provided, changes in, termination or amendments of or additions to
this Agreement may be made, and compliance with any covenant or provision set
forth herein may be omitted or waived, if either Party shall obtain consent
thereto in writing from the other Party.  Any waiver or consent may be given
subject to satisfaction of conditions stated therein and any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
3.3.           Addresses for Notices
 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be mailed by certified mail, return receipt
requested, or delivered against receipt to Company and/or to Purchaser at the
addresses for each set forth above.  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.
 
3.4.           Costs; Expenses and Taxes
 
Upon execution of this Agreement and with delivery of the Purchase Price as set
forth in 1.3, the Company shall pay no monies in the aggregate, to cover fees
and disbursements of counsel to the Purchaser incurred in connection with the
negotiation, drafting and completion of the Transaction Documents and all
related matters. The Company shall pay any and all stamp, or other similar taxes
payable or determined to be payable in connection with the execution and
delivery of this Agreement, the issuance of any securities and the other
instruments and documents to be delivered hereunder or thereunder, and agrees to
save the Purchaser harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes.
 
3.5.           Effectiveness; Binding Effect; Assignment
 
This Agreement shall be binding upon and inure to the benefit of the Company,
the Purchaser and the respective successors and assigns.
 
3.6.           Survival of Representations and Warranties
 
All representations and warranties made in the Transaction Documents, the
Shares, or any other instrument or document delivered in connection herewith or
therewith, shall survive the execution and delivery hereof or thereof.
 
10

--------------------------------------------------------------------------------


3.7.           Prior Agreements
 
The Transaction Documents executed and delivered in connection herewith
constitute the entire agreement between the parties with respect to the subject
matter set forth herein and supersede any prior understandings or agreements
concerning the subject matter hereof.
 
3.8.           Severability
 
The provisions of the Transaction Documents are severable and, in the event that
any court of competent jurisdiction shall determine that any one or more of the
provisions or part of a provision contained therein shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of such Transaction Document and the terms of the Shares shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.
 
3.9.           Governing Law; Venue
 
(a)           This Agreement shall be enforced, governed and construed in
accordance with the laws of New York without giving effect to choice of laws
principles or conflict of laws provisions. Any suit, action or proceeding
pertaining to this Agreement or any transaction relating hereto shall be brought
to the courts of New York in New York, United States of America, and the
undersigned hereby irrevocably consents and submits to the jurisdiction of such
courts for the purpose of any such suit, action, or proceeding.  Purchaser
acknowledges and agrees that venue hereunder shall lie exclusively in New York,
United States of America.

 
(b)           Purchaser hereby waives, and agrees not to assert against the
Company, or any successor assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (i) any claim that the
Purchaser is not personally subject to the jurisdiction of the above-named
courts, and (ii) to the extent permitted by applicable law, any claim that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of any such suit, action or proceeding is improper or that this Agreement may
not be enforced in or by such courts. The pur
 
3.10.           Headings
 
Article, section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
3.11.           Counterparts
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart.
 
11

--------------------------------------------------------------------------------


3.12.           Further Assurances
 
From and after the date of this Agreement, upon the request of the Purchaser or
the Company, the Company and the Purchaser shall execute and deliver such
instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of the Transaction Documents and the Shares.


IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed as of the date first above written.





  PIMI AGRO CLEANTECH, INC.          
 
By:
/s/       
Name: Youval Saly
Title:  CEO
                 


 


[subscriber signature page follows]

12

--------------------------------------------------------------------------------


 


SUBSCRIBER SIGNATURE PAGE


 

ENTITY SUBSCRIBERS SIGN HERE:          
INDIVIDUAL SUBSCRIBERS SIGN HERE:
 
 
 
 
   
 
 
Print Name of Subscriber    
   
Print Name of Subscriber
 
 
   
 
  By:         Signature     [name]  
 
 
        Print Name and Title of
Person                                                        
Signing     
    Signature of Joint Subscriber ,if any  
 
 
        Taxpayer Identification Number      Israeli I.D. No.             Mailing
Address:         Residence Address (No P.O. Box Numbers):        


 
*   *   *   *   *

 
Amount of shares of Common Stock Subscribed For:


Common Stock:


Total Purchase Price: $1.35


Payment Tendered Herewith:


(Check One)
________ Individual
________  Tenants-in-Common
________  Joint tenants with right of survivorship (each must sign)
________  Community Property
________  In Partnership
________  As custodian, trustee or agent for _____________________
________  Corporation
 
 
 
 
13
 